The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

1. 	Applicant’s submittal of claim 1-20 in “Claims” filed on 07/26/2021 have been acknowledged by the Examiner. 
This office action considers claims 1-20 pending for prosecution.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 3, the instant claim recites limitations in view of the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the second gate dielectric pattern contains aluminum, and 26Atty. Dkt. No. 8947-001233-US-COAl the threshold voltage of the second transistor is less than that of the first transistor” (Claim 3; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “a wherein the second gate dielectric pattern contains aluminum, and 26Atty. Dkt. No. 8947-001233-US-COAl the threshold voltage of the second transistor is less than that of the first transistor” (Claim 3) lacks proper antecedent basis. There is no recitation of a second gate dielectric pattern in either claim 3 or claim 1. Therefore, the limitation of “wherein the second gate dielectric pattern contains aluminum, and 26Atty. Dkt. No. 8947-001233-US-COAl the threshold voltage of the second transistor is less than that of the first transistor” (Claim 3) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (110; Fig 1; C4 L61) = (element 110; Figure No. 1; Column No. 4 Line No. 61). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1, 4-6, 9-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 9653289 B1; hereinafter Balakrishnan).
Regarding claim 1, Balakrishnan teaches a semiconductor device (see the entire document, specifically Fig. 1+; C1 L7+ and as cited below), comprising: 
a substrate (110; Fig. 19; C4 L61; see also C1 L8-35, C4 L64-67, C5 L1-12) including a PMOSFET region (see also C4 L64-67, C5 L1-12 in view of C1 L8-35, C11 L47-59); and 
a first transistor (transistor and gate stack on the immediate left of Fig. 19; C14 L59-67 and C15 L1-19; see hereinafter the first transistor) and a second transistor (transistor and gate stack on the immediate right of Fig. 19; C14 L59-67 and C15 L1-19; see hereinafter the second transistor) that are on the PMOSFET region (see also C4 L64-67, C5 L1-12 in view of C1 L8-35, C11 L47-59), wherein each of the first (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes: 
a plurality of semiconductor patterns (140; Fig. 19; C5 L27) vertically stacked on the PMOSFET region (see also C4 L64-67, C5 L1-12 in view of C1 L8-35, C11 L47-59) and vertically spaced apart from each other; and 
a gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) and a metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50) filling a space between the semiconductor patterns (140; Fig. 19), 
wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains lanthanum or aluminum (see C13 L41-57; dopant of lanthanum or aluminum),   and a threshold voltage (see C15 L1-19; C1 L7-10) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) is different from that of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19).  
Regarding claim 4, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) does not include lanthanum and aluminum (see C13 L41-57; dopant of lanthanum or aluminum; where the dielectric pattern comprises a dopant of either lanthanum or aluminum, but does not comprise of both dopants of lanthanum or aluminum).
Regarding claim 5, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57; hafnium oxide) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) does not include a dipole.  
Regarding claim 6, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50) of each of the first (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) is a metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride), and the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) of each of the first (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) completely fills the space between the semiconductor patterns (140; Fig. 19; C5 L27).
Regarding claim 9, Balakrishnan teaches all of the features of claim 6. 
Balakrishnan further teaches wherein the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) is a titanium nitride (TiN) layer.
Regarding claim 10, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes lanthanum or aluminum (see C13 L41-57; dopant of lanthanum or aluminum) containing hafnium oxide (see C13 L41-57; high-K dielectric material that can include hafnium oxide and further include dopants such as lanthanum or aluminum).
Regarding claim 12, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes a first source/drain region (200; Fig. 19; C11 L47-59, C15 L1-22) having a first thickness, and the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes a second source/drain region (200; Fig. 19; C11 L47-59, C15 L1-22) having the first thickness.  
Regarding claim 15, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein each of the first (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) further includes an electrode pattern (250; Fig. 19; C14 L29-31, C14 L46-50) on the metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50).  
Regarding claim 16, Balakrishnan teaches all of the features of claim 15. 
Balakrishnan further teaches wherein the electrode pattern (250; Fig. 19; C14 L29-31, C14 L46-50) is provided on an uppermost one of the plurality of semiconductor patterns (140; Fig. 19; C5 L27) and is not provided in the space between the semiconductor patterns (140; Fig. 19; C5 L27).  
Regarding claim 17, Balakrishnan teaches all of the features of claim 15. 
Balakrishnan further teaches wherein the electrode pattern (250; Fig. 19; C14 L29-31, C14 L46-50; tungsten) includes aluminum (Al), tungsten (W), titanium (Ti), or tantalum (Ta).  
Regarding claim 19, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50) surrounds each of the plurality of semiconductor patterns (140; Fig. 19; C5 L27; C14 L51-58) to form a gate all around structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claims 2-3, 7-8, 13-14, and 20 are rejected under 35 U.S.C.103 as being unpatentable over Balakrishnan et al. (US 9653289 B1; hereinafter Balakrishnan). 
Regarding claim 2, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains lanthanum (see C13 L41-57; dopant of lanthanum), and the threshold voltage (see C15 L1-19; C1 L7-10) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is greater than that of”) the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19).  
While Balakrishnan does not expressly teach wherein the gate dielectric pattern of the second transistor contains lanthanum, and the threshold voltage of the second transistor is greater than that of the first transistor, some if its values fall within the claim range where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “The lengths of the indentation fill layer 180 can adjust for the difference in the lengths of the nano-sheet channel layer(s) 140 of two different devices. Nano-sheet transistor devices can thereby be fabricated with the same physical gate length, L.sub.G, but with different electrical gate lengths, L.sub.Ge, and resulting threshold voltages, V.sub.T. For a CMOS technology, transistors with different threshold voltages, V.sub.T, could achieve optimal tradeoff between performance and power consumption” (C15 L1-19), as disclosed in prior art Balakrishnan, to arrive at the recited limitation of wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains lanthanum (see C13 L41-57; dopant of lanthanum or aluminum), and the threshold voltage (see C15 L1-19; C1 L7-10; see MPEP § 2144.05.I) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) is greater than that of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19).
Regarding claim 3, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the second gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57; see section 1, above; 112(b) rejection) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains aluminum (see C13 L41-57; dopant of aluminum), and the threshold voltage (see C15 L1-19; C1 L7-10) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is less than that of”) the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19).  
While Balakrishnan does not expressly teach wherein the gate dielectric pattern of the second transistor contains lanthanum, and the threshold voltage of the second transistor is less than that of the first transistor, some if its values fall within the claim range where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “The lengths of the indentation fill layer 180 can adjust for the difference in the lengths of the nano-sheet channel layer(s) 140 of two different devices. Nano-sheet transistor devices can thereby be fabricated with the same physical gate length, L.sub.G, but with different electrical gate lengths, L.sub.Ge, and resulting threshold voltages, V.sub.T. For a CMOS technology, transistors with different threshold voltages, V.sub.T, could achieve optimal tradeoff between performance and power consumption” (C15 L1-19), as disclosed in prior art Balakrishnan, to arrive at the recited limitation of wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains lanthanum (see C13 L41-57; dopant of lanthanum or aluminum), and the threshold voltage (see C15 L1-19; C1 L7-10; see MPEP § 2144.05.I) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) is less than that of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19).
Regarding claim 7, Balakrishnan teaches all of the features of claim 6. 
Balakrishnan further teaches wherein a thickness of the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is different from”) a thickness of the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19).
While Balakrishnan teaches a second transistor with a gate dielectric pattern and a first transistor with a gate dielectric pattern, Balakrishnan does not expressly teach “wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor” (emphasis added). 
However, it has been held that “wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor is critical and will achieve unexpected results over the range outside of the claimed range. Instead, claim 8 of the instant disclosure discloses other possible options such as “wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second 27Atty. Dkt. No. 8947-001233-US-COAl transistor”. Therefore, it would have been obvious to have wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor as claimed in device because having wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 8, Balakrishnan teaches all of the features of claim 6. 
Balakrishnan further teaches wherein a thickness of the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is substantially the same with”) a thickness of the metal nitride layer ({240, 250}; Fig. 19; see C13 L58, C14 L10-21, C14 L29-31, C14 L46-50; where {240,250} comprises of a metal nitride layer comprising of titanium nitride) of the second 27Atty. Dkt. No. 8947-001233-US-COAl transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19).  
While Balakrishnan teaches a second transistor with a gate dielectric pattern and a first transistor with a gate dielectric pattern, Balakrishnan does not expressly teach “wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor” (emphasis added). 
However, it has been held that “wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor is critical and will achieve unexpected results over the range outside of the claimed range. Instead, claim 7 of the instant disclosure discloses other possible options such as “wherein a thickness of the metal nitride layer of the first transistor is different from a thickness of the metal nitride layer of the second transistor”. Therefore, it would have been obvious to have wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor as claimed in device because having wherein a thickness of the metal nitride layer of the first transistor is substantially the same with a thickness of the metal nitride layer of the second transistor can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 13, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains lanthanum (see C13 L41-57; dopant of lanthanum), and (see below for “an atomic concentration of”) lanthanum (see C13 L41-57; dopant of lanthanum) included in the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is 5 atomic % or less”).  
While Balakrishnan teaches the gate dielectric pattern of the second transistor contains lanthanum, Balakrishnan does not expressly teach “wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAlsecond transistor is 5 atomic % or less” (emphasis added). 
However, it has been held that “wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less as claimed in device because having wherein the gate dielectric pattern of the second transistor contains lanthanum, and an atomic concentration of lanthanum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 14, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) contains aluminum (see C13 L41-57; dopant of aluminum), and (see below for “an atomic concentration of”) aluminum (see C13 L41-57; dopant of aluminum) included in the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) (see below for “is 5 atomic % or less”).  
While Balakrishnan teaches the gate dielectric pattern of the second transistor contains lanthanum, Balakrishnan does not expressly teach “wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAlsecond transistor is 5 atomic % or less” (emphasis added). 
However, it has been held that “wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less as claimed in device because having wherein the gate dielectric pattern of the second transistor contains aluminum, and an atomic concentration of aluminum included in the gate dielectric pattern of the 28Atty. Dkt. No. 8947-001233-US-COAl second transistor is 5 atomic % or less can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 20, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes a metal-containing single layer (where 240 is a single layer; see C14 L10-19), and the metal pattern ({240, 250}; Fig. 19; C13 L58, C14 L10-21, C14 L29-31, C14 L46-50) of the first transistor (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes a metal-containing multilayer (where 240 can include multiple layers; see C14 L19-21).
5.	Claims 11 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Balakrishnan et al. (US 9653289 B1; hereinafter Balakrishnan), in view of Ji et al. (US 20150129973 A1; hereinafter Ji). 29Atty. Dkt. No. 8947-001233-US-COAl
Regarding claim 11, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein each of the first (the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) further includes (see below for “an interface layer between”) between the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) and the semiconductor patterns (140; Fig. 19; C5 L27).
As noted above, Balakrishnan does not expressly disclose “wherein each of the first and second transistors further includes an interface layer between the gate dielectric pattern and the semiconductor patterns”.
However, in the analogous art, Ji teaches a semiconductor device includes forming an NMOS region and a PMOS region in a substrate ([Abstract]), wherein (Fig. 1A+; [0035+]) an interface layer (303P; Fig. 4; [0062]) between a gate dielectric layer (304P) and channel region (314P; [0070]), where dipole-interface (313P) is formed on the interface of the interface layer (303P; Fig. 4; [0062]) and the high-k dielectric layer (304P; [0065]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ji’s interface layer into Balakrishnan’s device, and thereby, modified Balakrishnan’s (by Ji) device will have wherein each of the first (Balakrishnan the first transistor; Fig. 19; C14 L59-67 and C15 L1-19) and second transistors (Balakrishnan the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) further includes an interface layer (in view of Ji 303P; Fig. 4; [0062]) between the gate dielectric pattern (Balakrishnan 230; Fig. 19; C13 L30, C13 L41-57) and the semiconductor patterns (Balakrishnan 140; Fig. 19; C5 L27).
The ordinary artisan would have been motivated to modify Balakrishnan in the manner set forth above, at least, because this inclusion provides an interface layer between a gate dielectric layer and channel region, where a dipole-interface is formed on the interface of the interface layer and the high-k dielectric layer (Ji [0062, 0065]), which helps the threshold voltage of the P channel transistor to be modulated.
Regarding claim 18, Balakrishnan teaches all of the features of claim 1. 
Balakrishnan further teaches wherein the gate dielectric pattern (230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes: a high-k dielectric layer (230; Fig. 19; see C13 L41-57); and (see “a lanthanum oxide layer or an aluminum oxide layer”) on the high-k dielectric layer (230; Fig. 19; see C13 L41-57).  
As noted above, Balakrishnan does not expressly disclose “wherein the gate dielectric pattern of the second transistor includes: a high-k dielectric layer; and a lanthanum oxide layer or an aluminum oxide layer on the high-k dielectric layer”.
However, in the analogous art, Ji teaches a semiconductor device includes forming an NMOS region and a PMOS region in a substrate ([Abstract]), wherein (Fig. 1A+; [0035+]) threshold voltage (Vt) modulation layer (105; Fig. 1B; [0038]) formed on a high-k dielectric layer (104; [0037]), where the threshold voltage (Vt) modulation layer (105; Fig. 1B; [0038]) includes lanthanum oxide, where a dipole-interface (108) is formed in the gate dielectric layer by an annealing process where a species from the threshold voltage (Vt) modulation layer (105) diffuses to the interface between the interface layer and the high-k dielectric layer ([0040]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ji’s threshold voltage (Vt) modulation layer into Balakrishnan’s device, and thereby, modified Balakrishnan’s (by Ji) device will have wherein herein the gate dielectric pattern (Balakrishnan 230; Fig. 19; C13 L30, C13 L41-57) of the second transistor (Balakrishnan the second transistor; Fig. 19; C14 L59-67 and C15 L1-19) includes: a high-k dielectric layer (Balakrishnan 230; Fig. 19; see C13 L41-57 in view of Ji 104; Fig. 4; [0040-0041]); and a lanthanum oxide layer or an aluminum oxide layer (in view of Ji 105; Fig. 4; [0038, 0040-0041]) on the high-k dielectric layer (Balakrishnan 230; Fig. 19; see C13 L41-57 in view of Ji 104; Fig. 4; [0040-0041]).
The ordinary artisan would have been motivated to modify Balakrishnan in the manner set forth above, at least, because this inclusion provides a threshold voltage (Vt) modulation layer comprising lanthanum oxide is formed over the high-k dielectric layer, where a dipole-interface is formed when a species of the threshold voltage (Vt) modulation layer diffuses to the interface between the interface layer and the high-k dielectric layer (Ji [0040-0041]), which helps the threshold voltage of the transistor to be modulated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898